Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  162266-7(55)                                                                                              David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  DENNIS UPPLEGER and KATHY                                                                              Elizabeth M. Welch,
  UPPLEGER,                                                                                                            Justices
            Plaintiffs-Appellants,
                                                                     SC: 162266, 16226
  v                                                                  COA: 348551; 348928
                                                                     St. Clair CC: 17-000559-NH
  MCLAREN PORT HURON, NALINI
  SAMUEL, M.D., individually and
  doing business as BLUE WATER
  NEUROLOGY CLINIC, P.C.,
  DEVPRAKASH SAMUEL, M.D.,
  AUBREY JOZEFIAK, R.N., MELISSA
  COOK, R.N., MICHELLE FRANCISCO,
  R.N., and CATHERINE FOURNIER, R.N.,
               Defendants-Appellees.
  ______________________________________/

         On order of the Chief Justice, the motion of defendants-appellees Nalini Samuel,
  M.D., individually and doing business as Blue Water Neurology Clinic, P.C., to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before February 26, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2021

                                                                                Clerk